Case 2:17-cr-20323-MFL-APP ECF No. 43 filed 08/04/20          PageID.143    Page 1 of 5



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                      Case No. 17-cr-20323
                                                      Hon. Matthew F. Leitman
v.

KENDRICK JAQUA CURTIS,

     Defendant.
____________________________________________________________________/

 ORDER (1) DENYING DEFENDANT’S MOTION TO CORRECT AND/OR
AMEND PRESENTENCE INVESTIGATION REPORT (ECF No. 38) AND (2)
 DIRECTING DEFENDANT TO PROVIDE ADDITIONAL INFORMATION
                 REGARDING HIS REQUEST FOR
           THE APPOINTMENT OF COUNSEL (ECF No. 40)

                                           A

      In this action, Plaintiff United States of America charged Defendant Kenrick

Jaqua Curtis with four offenses: (1) Felon in Possession of a Firearm in violation of 18

U.S.C. § 922(g)(1); (2) Possession with Intent to Distribute a Controlled Substance –

Cocaine in violation of 21 U.S.C. § 841(a)(1); (3) Possession with Intent to Distribute

a Controlled Substance – Heroin in violation of 21 U.S.C. § 841(a)(1); and (4)

Possessing a Firearm in Furtherance of a Drug Trafficking Crime in violation of 18

U.S.C. § 924(c). (See Indictment, ECF No. 1.) On March 1, 2018, pursuant to a written

plea agreement, Curtis pleaded guilty to the Possession with Intent to Distribute a

Controlled Substance – Cocaine and Possessing a Firearm in Furtherance of a Drug


                                           1
Case 2:17-cr-20323-MFL-APP ECF No. 43 filed 08/04/20          PageID.144     Page 2 of 5



Trafficking Crime charges. (See Plea Agmt., ECF No. 30.) The parties thereafter

submitted sentencing memoranda and a presentence investigative report (the “PSR”)

was prepared. On July 24, 2018, another Judge on this Court sentenced Curtis to a term

of twelve months on the possession with intent to distribute count and sixty months on

the possession of a firearm charge. (See Judgment, ECF No. 34, PageID.109.)

                                            B

      On October 10, 2019, Curtis filed a motion to correct or amend portions of the

PSR. (See Mot., ECF No. 38.) Curtis argues that the errors caused him to be sentenced

based on inaccurate information. (See id.) The Court has carefully reviewed Curtis’

motion and concludes that he is not entitled to relief.

      First, Curtis argues that the PSR did not accurately reflect the number of criminal

history points that he should have been assessed. Curtis says that the PSR indicated

that he received two additional criminal history points because he was “indicted [while

on] parole, probation and/or supervised release, work release, imprisonment, or escape

status.” (See id., PageID.135.) And Curtis insists that he “has never been on any of

these statuses.” (Id.; emphasis removed). He therefore argues that the PSR was

inaccurate.   But Curtis agreed to the assessment of these two points in his plea

agreement. (See Plea Agmt., ECF No. 30, PageID.80.) Thus, because Curtis agreed to

the assessment of these criminal history points, he is not entitled to an amendment of

the PSR removing the reference to those points.



                                            2
Case 2:17-cr-20323-MFL-APP ECF No. 43 filed 08/04/20            PageID.145     Page 3 of 5



       Second, Curtis says that there are several “clerical error[s]” in the PSR, including

an error that lists his criminal history points as 14 points instead of the 13 points listed

in his plea agreement. (See Mot., ECF No. 38, PageID.135.) But Curtis has not shown

that the PSR was incorrect when it listed his criminal history. Curtis’ plea agreement

was prepared by the parties.       The PSR was prepared by the Court’s probation

department after an independent investigation and review of Curtis’ criminal history. It

is not uncommon for the probation department to uncover additional elements of a

defendant’s criminal history during this review that is not reflected in the parties’ plea

agreement. And Curtis acknowledged when he pleaded guilty that it was possible that

the Court could “find [that his] criminal history category [was] higher than [what was]

reflected” in his plea agreement. (Plea Agmt., ECF No. 30, PageID.70.) Thus, the fact

that the PSR reflected more criminal history points than the plea agreement may simply

mean that the probation department found additional information regarding Curtis’

criminal history that the parties were unaware of at the time of the plea. Curtis has not

shown otherwise. Moreover, even if the PSR did wrongly reflect an assignment of 14

criminal history points rather than 13, Curtis has not sufficiently explained how that

caused him any harm. As reflected on the worksheets to his plea agreement, Curtis was

assigned to “criminal history category VI” which reflected a total of “13 or more”

criminal history points. (Id., PageID.80.) Therefore, whether Curtis had 13 or 14

criminal history points, he still would have been assigned to the same criminal history

category. Finally, if Curtis had objections or corrections to errors in the PSR, the time

                                             3
Case 2:17-cr-20323-MFL-APP ECF No. 43 filed 08/04/20            PageID.146     Page 4 of 5



to raise those objections was prior to sentencing, not more than a year after he was

sentenced.1

       For all of these reasons, the Court DENIES Curtis’ motion to correct or amend

the PSR (ECF No. 38.)

                                             C

       Finally, on June 15, 2020, Curtis filed a letter with the Court in which he requests

that the Court appoint him counsel. The letter, in full, reads as follows: “I am requesting

representation for the 782 amendment.” (ECF No. 40, PageID.139.) The Court needs

more information to fully consider his request. Among other things, the Court needs to

know why Curtis believes that he is entitled to relief under the “782 Amendment” and

why Curtis needs counsel to request that relief. The Court therefore DIRECTS Curtis,

if he wishes to proceed in his request for counsel, to explain in writing the basis for that

request.

       IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE
Dated: August 4, 2020




1
  At the time of sentencing, the Court accepted the PSR as accurate, and Curtis has
not argued that his counsel was ineffective for failing to object to the acceptance of
the PSR at that time.
                                             4
Case 2:17-cr-20323-MFL-APP ECF No. 43 filed 08/04/20         PageID.147    Page 5 of 5




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 4, 2020, by electronic means and/or ordinary
mail.

                                        s/ Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          5
